Honorable Jules Damiani, Jr.            Opinion No. C-274
Criminal District Attorney
Galveston, Texas                        Re:   Whether a county is
                                              authorized under Art.
                                              6830, Vernon's Civil
                                              Statutes, to levy a
                                              tax for maintenance
                                              of seawalls in
                                              addition to'the tax
                                              levy for service on
                                              bonds issued for the
                                              purpose of building
                                              such seawalls so
                                              long as the levy for
                                              both purposes stays
Dear Mr. Damianl:                             within the 50# limit.
     You have requested the official opinion of this office
on the above captioned matter.
     Article 6830,   Title 118, V.C.S., reads as follows:
       "The county commIssionerat court of all
    counties, and the munlclapl authorities of all
    cities, bordering on the coast of the Gulf of
    Mexico, shall have the power and are authorized
    from time to time to establish, locate, erect,
    construct, extend, protect, strengthen, maintain,
    and keep in repair and otherwise improve any sea
    wall or breakwater, levees, dikes, floodways and
    drainways, and to improve, maintain and beautify
    any boulevard erected in connection with such
    sea wall or breakwater, levees, dikes, floodways
    and drainways, and to incur indebtedness therefor,
    the payment of which may be provided for either with
    or without the issuance of bonds. And said
    conunlssloners~courts and municipal authorities
    shall also have power and are hereby authorized
    to levy taxes not to exceed in any one year fifty
    cents on the one hundred dollars of taxable values
    of said county or city for the payment of said
    Indebtednesg, provided that when the taxes are
    levied as herein provided for, will not pay off


                               -1316-
Honorable,Jules Damiani, Jr.,    page 2 (C-274)


     said indebtedness within five years then the'
     payment of said Indebtedness shall 6e provided
     for by the issuance of bonds as hereinafter
     provided."
     You have advised us that the county is presently levying
179!of the authorized 50# levy. You are of the opinion that
the county would be authorized under Article 6830 "to levy a
tax for maintenance in addition to the tax levied for indebted-
ness on bonds Issued for the purpose of building such seawtills
so'long~as the levy for both purposes stays within the 50‘cent
limit, and also said maintenance tax would be an additional~
tax to the 80 cent statutory levy for general operation purposes."
     Article 6830 was enacted in pursuance to Section 7'of
Article 11 of the Texas Constitution. Section 7 reads as
follows:
        "All counties and cities bordering on the coast
     of the Gulf of Mexico are hereby authorized upon a
     vote of a two-thIrda majority of the resident property
     taxpayers voting thereon at an election called for
     such purpose to levy and collect such tax for construc-
     tion of sea walls, breakwaters, or sanitary purposes,
     as may now or may hereafter be authorized by law,
     and may create a debt for such works and issue bonds
     in evidence thereof. But no debt for any purpose
     shall ever be incurred In any manner by any city or
     county unless provision Is made, at the time of
     creating the same, for levying and collecting a
     sufficient tax to pay the interest thereon and pro-
     vide at least two per cent (2%) as a sinking fund;
     and the condemnation of the right of way for the
     erection of such works shall be fully provided for."
     It is settled that the above quoted provision of the
constitution is a limitation upon the power of the Legislature
to authorize the counties and cities specified therein to
create debts. Mitchell County v. Dank, 91 T. 371, ,43S.W. a80
(1898).
     The 8Ogtstatutory levy is authorized and limited by Section
g of Article 8 of the Texas Constitution. The pertinent por-
tions of Section 9 are the following:
        "The State tax on property, exclusive of the tax
     necessary to pay the public debt, and of the taxes
     provided for the benefit of the public free schools,
     shall never exceed Thirty-five Cents (35q!)on the

                                -1317-
.. .   -




           Honorable Jules Damiani, Jr., page 3 (C-274)


                One
                 .. Hundred Dollars
                              . .- - ($100) valuation;
                                                 . . and no county,
                city or town anal1 levy a tax rate In excess of
                Eighty Cents (804) on the One Hundred Dollars ($100)
                valuation ln'any one (1) year for general fund,
                permanent Improvement fund, road and bridge fund and
                jury fund purposes; provided, 'further that at the
                time the Commissioners Court meets to levy the annual
                tax'rate for each county it shall levy whatever'tax
                rate may be'needed for the four (4) constitutional
                purposes; namely, general fund, permanent improvement
                fund, road and bridge fund and jury fund so long
                as the Court does not impair any outstanding bonds
                or other obligations and so long as the total of the
                fore oing tax levies does not exceed Ei hty Cents
                (804 on the One Hundred Dollars ($100B valuation
                in any one (1) year. Once the Court has 'leviedthe
                annual tax rate, the same shall remain in force and
                effect during that taxable year;...."
                It is settled in this state that a tax levy for seawall
           maintenance constitutes a permanent improvement within'the
           meaning of the above quoted constitutional provision, and a
           tax may be levied under Article 6830 for seawall maintenance
           to the extent that the total authorized levy for county pur-
           ~~~~s~~~s not exceed 804. However, If the full 804 levy has
                      no additional tax levy for maintenance would be
           authorized under the provisions of Article 6830, V.C.S. unless
           authorized upon a vote of a two-thirds majority of the resident
           property taxpayers voting thereon at an election for construc-
           tion and maintenance as provided in Section 7 of Article 11
           of the Texas Constitution. Holman v. Broadway Improvement
           Company, 300 S.W. 15 (Comm..App. 1927).

                                   SUMMARY
                  Where the full 80# constitutional levy has been
               made by a county the county is not authorized under
               Article 6830, V.b.S., to levy a tax for maintenance
               of seawalls in addition to the tax levy for service
               on bonds issued for the purpose of bullding such
               seawalls even though said additional levy under
               Article 6830 for both purposes would stay within the
               50# limit, unless authorized upon a vote of a two-
               thirds majority of the resident property taxpayers
               voting thereon'at an election for construction and
               maintenance as provided in Section 7 of Article 11
               of the Texas Constitution.


                                        -1318-
Honorable Jules Damlanl, Jr., page 4 (C-274)


                          Yours very truly,
                          WAGGONER CARR "
                          Attorney General




WOS:ml
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
James Strock
Pat Bailey
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                            -1319-